662 S.E.2d 905 (2008)
Eddie R. KYLE, Plaintiff-Employee,
v.
HOLSTON GROUP, Defendant-Employer, and
Liberty Mutual Insurance Company, Defendant-Carrier.
No. 170P08.
Supreme Court of North Carolina.
June 11, 2008.
Shannon Warf Beach, Ann C. Rowe, Winston-Salem, for Holston & Liberty Mut'l.
*906 Celeste M. Harris, Winston-Salem, for Kyle.
Prior report: ___ N.C.App. ___, 656 S.E.2d 667.

ORDER
Upon consideration of the petition filed on the 15th day of April 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."